Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-24 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Yim, Jason et al (U.S. PG PUB 2017/0120148) which discloses an augmented reality game system which involves a missile shooting from a vehicle 112 to a soldier116 located in its vicinity.  However, Yim singularly or in combination fails to disclose the recited feature:
As per claim 1 “calculating, by a computing device, a distance and direction associated with the movement action; and determining, by the computing device, a result of the movement action based on the distance, the direction, and the identity of the game piece; wherein the detecting of the movement action associated with the game piece comprises detecting a movement of the sensing device”.

As per claim 18 “identifying an interaction between the first game piece and the second game piece in the physical space; calculating, by a computing device, a result of the interaction between the first game piece and the second game piece; and updating, by the computing device, game data associated with the first game piece and the second game piece based on the result of the interaction”.

EXAMINER’S AMENDMENT
5. 	Please amend claim 1 as follows:
Claim 1, line 7, after “identity of the game piece”, add -- ; --.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PMPM, Monday - Thursday.  Hoteler.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PIERRE E ELISCA/Primary Examiner, Art Unit 3715